Citation Nr: 1704691	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis, exclusive of the period from September 1, 2009, until November 29, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury with osteoarthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 
INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1981 to March 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that hearing is of record.  

This case was remanded by the Board for further development in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of a rating higher than 20 percent for his right knee disability and a rating higher than 10 percent for his left knee disability.  In June 2016, the Board determined that further development was needed for proper adjudication of the claim to include affording the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right and left knee disabilities.  The Veteran was afforded a VA examination in August 2016.  

While the Veteran was examined in August 2016, the Board finds that another examination is needed.  To that end, during the August 2016 VA examination it was stated that there was pain with range of motion with flexion and extension of the knee.  The VA examination also documented that there was reduced range of motion of the knees following repetitive use testing due to pain, fatigue, lack of endurance and weakness.  The Board notes, however, that the VA examiner did not state at which degree painful motion began.  Furthermore, the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

At present, the medical evidence of record to include the August 2016 VA examination does not fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left and right knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 22, 2016.

2.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected left and right knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.

The examiner should provide information concerning the nature and extent of the disability.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing for both knees in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.	Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes for the left and right knee.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

